Citation Nr: 1415592	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-08 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the discontinuance of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that evidence has been added to the claims file since the December 2010 statement of the case.  However, the evidence is not pertinent to the Veteran's claim for vocational rehabilitation benefits.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.


FINDING OF FACT

Documentation of record shows that the Veteran did not cooperate with the procedures to complete the evaluation process and participate in an extended evaluation plan of services for vocational rehabilitation benefits. 


CONCLUSION OF LAW

The discontinuance of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, was proper.  38 U.S.C.A. § 3111 (West 2012); 38 C.F.R. §§ 21.198, 21.362, 21.364 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The United States Court of Appeal for Veterans Claims has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving waiver request).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) provides that "VA will inform a [V]eteran in writing of findings affecting receipt of benefits and services under Chapter 31."

In this case, the requirements of 38 C.F.R. § 21.420(a) were satisfied by September 2009 and October 2009 letters to the Veteran which notified him that his case had been placed in interrupted and discontinued status, respectively.  The letters informed the Veteran of the reasons for the decision, and that he could schedule a new appointment.  The letters also informed the Veteran of what to do if he disagreed with the decision.  Additionally, an August 2010 letter advised the Veteran of the information and evidence necessary to substantiate his claim for additional vocational rehabilitation benefits, including documentation of related job search activity, letters of rejection from employers, and a copy of previous college transcripts.  Following these letters, the Veteran's claim was readjudicated in a December 2010 statement of the case.

The Board further finds that the duty to assist requirements of the VCAA have been satisfied in this case.  Specifically, all obtainable evidence adequately identified by the Veteran relative to his claim on appeal has been obtained and associated with the claims folder.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to Vocational Rehabilitation and Education (VR&E) benefits under the provisions of Chapter 31, Title 38, of the United States Code.

The purpose of vocational rehabilitation and educational (VR&E) benefits provided in chapter 31, title 38, United States Code, is to enable veterans with service-connected disabilities to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  A veteran who meets the criteria for basic entitlement may be provided a program of rehabilitative services which may include medical, diagnostic, counseling, educational, vocational, and/or employment services, among other services, as are determined to be needed and appropriate.  38 C.F.R. § 21.35(i).

There are three basic requirements for eligibility for Chapter 31 vocational rehabilitation benefits.  The first requirement is that veteran has a service-connected disability of 20 percent or more and is determined to be in need of rehabilitation to overcome an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  The second requirement is that the services necessary for training and rehabilitation must be identified by VA and the veteran.  38 C.F.R. § 21.1(b)(2).  The third requirement is that VA and the veteran must develop a written plan describing the program goals and the means through which those goals will be achieved.  38 C.F.R. § 21.1(b)(3).

A veteran seeking Chapter 31 vocational rehabilitation training is assigned a specific case status.  See 38 C.F.R. § 21.180(a).  A veteran's initial case status is "applicant" status.  38 C.F.R. § 21.182.  Once the existence of a qualifying service-connected disability is established under 38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled under 38 C.F.R. § 21.50(a), after which a veteran may then progresses to "evaluation and planning status."  See 38 C.F.R. § 21.180(e)(1)-(4).

During evaluation and planning status, it is determined whether a veteran has an employment handicap under 38 C.F.R. § 21.40(b) and whether achievement of a vocational goal is feasible, and a plan is developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.

The term "vocational goal" is defined by statute as gainful employment consistent with the veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's service-connected and non-service-connected disabilities, when considered in relation to a veteran's circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).

When a decision concerning achievement of a vocational goal cannot be made during the initial evaluation, 38 C.F.R. § 21.57 provides for an extended evaluation, and a veteran's case may be assigned to "extended evaluation status."  38 C.F.R. § 21.57(a); see 38 C.F.R. § 21.188 (outlining the procedures for moving an applicant from 'evaluation and planning' status to "extended evaluation" status).  An extended evaluation may be authorized for the period necessary to determine whether the attainment of a vocational goal is currently reasonably feasible for the veteran; a counseling psychologist may approve an initial period of up to 12 months for an extended evaluation.  See 38 C.F.R. § 21.74(a) and (c).  If a veteran completes "evaluation and planning status," he or she moves to "rehabilitation to the point of employability" status, from there progresses to "employment services" status and from there to "rehabilitated" status.  See 38 C.F.R. §§ 21.180, 21.190, 21.194, 21.196.

The veteran is responsible for satisfactory conduct and cooperation in developing and implementing a program of rehabilitative services under Chapter 31.  38 C.F.R. § 21.362(a).  Specifically, a veteran must: (1) cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan; (2) arrange a schedule which allows him or her to devote the time needed to attain the goals of the rehabilitation plan; (3) seek the assistance of VA staff, as necessary, to resolve problems which affect attainment of the goals of the rehabilitation plan; (4) conform to procedures established by VA governing pursuit of a rehabilitation plan including enrollment and re-enrollment in a course, changing the rate at which a course is pursued, requesting a leave of absence, requesting medical care and treatment, securing supplies, and other applicable procedures; (5) conform to the rules and regulations of the training or rehabilitation facility at which services are being provided.  38 C.F.R. § 21.362(c).

At any point during the process where a veteran's conduct or cooperation becomes unsatisfactory, the veteran may be moved first, "interrupted" status with suspension of services, and then to "discontinued" status where services to the veteran may be terminated.  See 38 C.F.R. §§ 21.197; 21.198.  Vocational rehabilitation service and assistance may be "interrupted" when the evidence indicates that the veteran will be able to resume the program at some future date, which can be approximately established.  See 38 C.F.R. §§ 21.197, 21.362, 21.364.  

The purpose of assignment to interrupted status is to assure that all appropriate actions have been taken to help the veteran continue in his program before discontinuing benefits and services.  38 C.F.R. §§ 21.197(c)(4).  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the veteran's case will be discontinued and assigned to "discontinued" status unless mitigating circumstances are found.  When mitigating circumstances exist the case may be continued in "interrupted" status until VA staff determines the veteran may be reentered into the same or a different program because the veteran's conduct and cooperation will be satisfactory, or if a plan has been developed, to enable the veteran to reenter and try to maintain satisfactory conduct and cooperation.  Mitigating circumstances include: (i) the effects of the veteran's service and nonservice-connected condition; (ii) family or financial problems which have led the veteran to unsatisfactory conduct or cooperation; or (iii) other circumstances beyond the veteran's control.  38 C.F.R. § 21.364.

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made, and are found not reasonably likely to be effective, "discontinue" services and assistance to the veteran.  38 C.F.R. § 21.364(a).  VA will discontinue the veteran's case and assign the case to discontinued status for reasons including but not limited to cases where the veteran declines to initiate or continue rehabilitation process; where a veteran's conduct or cooperation becomes unsatisfactory, services and assistance may be discontinued and assigned to discontinued status as determined under provisions of 38 C.F.R. §§ 21.362, 21.364. 38 C.F.R. § 21.198 (2013).  Also, a case may be placed in discontinued status if his or her failure to progress in a program is due to a continuing lack of application unrelated to any personal or other problems; or the inability of the veteran to benefit from rehabilitation services despite the best efforts of VA and the veteran.  38 C.F.R. § 21.198(b)(6) (2013).                                                       
                                                         
Whenever a veteran's status is changed, the veteran must be fully informed of that fact by a letter that states the reasons for the change in status, 38 C.F.R. § 21.180(d), and be afforded prior notification of any adverse action, 38 C.F.R. § 21.420(d).

The Veteran seeks vocational and rehabilitation benefits to complete a masters in addiction studies.  The Veteran is service-connected for PTSD, rated as 30 percent disabling from December 8, 2008, 50 percent disabling from July 26, 2010, and 70 percent disabling from April 2, 2012.  The Veteran is also service-connected for jungle rot of the feet, rated as noncompensable.  Thus, the Veteran has a service-connected disability evaluated as 30 percent or more disabling. 

A September 2009 Eligibility and Entitlement Data report reflects that the Veteran has a Bachelor's Degree and a Master's degree in Communication.  His most recent job title was Vice President of Corporate Accounts.  He stated that he left his job to move to another state.  A letter from a psychologist reflects that the Veteran had difficulty maintaining his sales job because it required an intensity that triggered his PTSD symptoms.  See July 2009 letter.  The Eligibility and Entitlement Data report indicates the Veteran met the criteria for a Serious Employment Handicap and achievement of a vocational goal is questionable at this time.  The opinion was based on the Veteran's behavior in the Counselor's office (storming out, raising his voice, inability to control his anger, inability to be receptive to reasonable discussion).  The counselor noted that the Veteran was only interested in having tuition paid by Chapter 31 benefits and he was not interested in any other services.

A September 2009 Counseling Session/ Evaluation and Planning report reflects that the Veteran informed the counselor that the only service he was interested in at that time was to have the program pay his tuition.  He stated that he was not interested in any other services including employment services as he was attending class 17 hours per day and did not have time to look for a job or come in for appointments.  The counselor informed the Veteran that his case would be interrupted for a 30 day period which would provide him with the opportunity to return if he changed his mind.

In a September 2009 statement, the Veteran stated that he was pursuing a full time education.  He stated "I have no time to seek employment yet still need funding resources to pay for my education."

A September 2009 letter from VA informed the Veteran that his case had been placed in interrupted status and would remain in that status until October 2009.  He was informed that if he desired not to participate in employment services within this time or VA did not hear from him in that time period, his case would be placed in discontinued status.    

In an October 2009 letter, VA informed the Veteran that it had stopped action on his claim for Vocational Rehabilitation and Employment benefits.  The letter stated that action was stopped because the Veteran informed the Rehabilitation Counselor that he was not interested in employment services through the Chapter 31 Vocational Rehabilitation program.  The letter also stated that if the Veteran did not come to meet with him and complete an evaluation, he would not have enough information to find him eligible for vocational rehabilitation and employment services.  

In an October 2010 letter, the Veteran stated that he had not applied for any jobs as he was a full time student and had been since his initial application for VR&E benefits.  He submitted letters dated in September 2009 and July 2010 from K.A.L., Psy. D.  In the July 2010 letter, K.A.L. stated that "He is largely unemployable in the mainstream of life and only has skills that lean towards helping people with their life situations which acts as a dual therapeutic framework. . . Thus, a change in career in the direction of counselor would suit him and those he would serve well."  


An April 2013 email reflects that the Veteran had not been back in the vocational program since he was placed in discontinued status.  At the November 2013 Board hearing, the Veteran stated that he believed he was entitled to educational tuition assistance through vocational rehabilitation benefits.  See Board Hearing Transcript at p. 4.

Vocational rehabilitation programs have their own provisions that address notification and assistance.  See 38 C.F.R. § 21.420.  The correspondence from the Counselor to the Veteran documents that the Veteran was moved to "interrupted status" in September 2009, and was moved to "discontinued status" in October 2009.   It is clear from the record that every effort was made to assure that all appropriate actions had been taken to help the Veteran continue in his program before discontinuing benefits and services.  The Veteran was afforded prior written notification of any adverse action (38 C.F.R. § 21.420(d)) and was fully informed in writing of the reasons for the change in status (38 C.F.R. § 21.180(d)).

The Veteran's vocational rehabilitation benefits were discontinued because the Veteran did not complete his evaluation period or participate in an extended evaluation plan of services.  VA did not determine whether the vocational goal of substance abuse counselor was a suitable one for the Veteran.

The record reflects that the Veteran is only interested in educational benefits for his Master's degree at the time of his application for vocational rehabilitation benefits.  Since filing his claim, he has consistently stated that he was not actively trying to find employment as he was a full time student.  The Eligibility and Entitlement Data report reflects that when the Veteran discovered Chapter 31 is an employment program, he became very angry, raised his voice and stormed out of the Counselor's office.  The Veteran specifically stated at the September 2009 counseling session that he was not interested in any other services including employment services and did not have time to look for a job or come in for appointments.  The Veteran failed to cooperate with vocational rehabilitation program by attending counseling sessions and completing a program of rehabilitative services.  Additionally, there is no evidence that he had any mitigating circumstances, such as family or financial problems.   Consequently, the Board finds that vocational rehabilitation services to the Veteran were properly discontinued.  

The Board notes that if a veteran has a service-connected disability rated as 50 percent or more disabling, then before he can be placed on "discontinued" status, VA must conduct a "special review" of the proposed discontinuance action, including referral to the Vocational Rehabilitation Panel (VRP).  38 C.F.R. § 21.198(b)(7) (2013).  The Veteran's PTSD was rated as 30 percent disabling at the time his claim was discontinued in October 2009.  Thus, the Board finds that a special review was not required.  Accordingly, the Board finds that the claim must be denied.

 
ORDER

The discontinuance of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, was proper.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


